 DOUGHBOY RECREATIONAL, INC.Doughboy Recreational, Inc. and Barbara J. Dery.Case 3 1-CA-6239April 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn February 9, 1977, Administrative Law JudgeGerald A. Wacknov issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, DoughboyRecreational, Inc., Cucamonga, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Los Angeles, California, onDecember 2 and 3, 1976.'The charge was filed on June 29, by Barbara Dery, anindividual. The complaint, issued on August 13 andamended at the hearing, alleges violations by DoughboyRecreational, Inc. (herein called Respondent), of Section8(aXl) and (3) of the National Labor Relations Act, asamended (herein called the Act). Respondent's answer,duly filed, denies the commission of any unfair laborpractices.Each party was afforded a full opportunity to be heard,to call, examine and cross-examine witnesses, and tointroduce relevant evidence. Since the close of the hearing,briefs have been received from the General Counsel andfrom Respondent's counsel.I All dates or time periods herein are within 1976, unless stated to beotherwise.229 NLRB No. 65Upon the entire record, and based on my observation ofthe demeanor of the witnesses and my consideration of thebriefs submitted, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation, is engaged in themanufacture and sale of swimming pools and relatedequipment, with its corporate headquarters and one of itsplants (the facility involved herein) being located inCucamonga, California. In the course and conduct of itsbusiness operations Respondent annually sells and shipsgoods and materials valued in excess of $50,000 directly tocustomers located outside the State of California, and hasannual gross revenues in excess of $500,000. Respondentadmits, and I find, that it is an employer engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Southern California DistrictCouncil of Laborers and its affiliated Hod Carriers andBuilding Laborers, Local Union No. 783, AFL-CIO,(herein called the Union), is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are:I. Whether Respondent, in violation of Section 8(aX I)of the Act, threatened employees with loss of benefits andplant closure, interrogated employees concerning their ownunion activities and sympathies and those of otheremployees, and created the impression of having engagedin surveillance of employees' union activities.2. Whether Respondent, in violation of Section 8(aX3)and (I) of the Act, laid off or discharged employee BarbaraDery on or about May 28, and has since failed and refusedto reinstate Dery to her former position of employment.B. The Facts1. Background factsRespondent is engaged in the manufacture of portableabove-ground swimming pools and related filters and otheraccessories. It operates two plants, one being located inWest Helena, Arkansas, and having an employee comple-ment, prior to seasonal layoff, of about 100 employees. TheCucamonga plant has an employee complement, prior toseasonal layoff, of approximately 40 employees, and isengaged in the manufacture of filters and filter accessoriesfor swimming pools. The employees at the West Helenaplant are represented by a labor organization.381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 1, the Union filed a petition with the Board(Case 31-RC-3431) seeking a representation electionamong Respondent's Cucamonga plant production andmaintenance employees. The election was held on April 30,and a majority of the votes was cast against representationby the Union, the vote being 18 votes in favor of, and 22votes against, representation. No election objections werefiled and on May 10, the result of the election was certified.2. The 8(a)(1) violationsBeginning shortly after the filing of the representationpetition on March 1, Dave Nelson, Respondent's president,conducted approximately 10 employee meetings with theentire employee complement of the plant apparently inattendance at each meeting. While many of the meetingswere directed toward the discussion of Respondent's thenexisting benefits as embodied in a booklet entitled "Rights,Work Rules, Regulations, and Information" (herein calledthe employee handbook), a copy of which is apparentlygiven to each employee upon being hired, it is clear that themeetings were primarily designed to present the employeeswith information which would allow them to make aninformed choice in the forthcoming election. According toemployee Barbara Dery, Nelson discussed the Union atalmost every meeting, emphasizing the concept that aunion wasn't needed because of the "one big happyfamily" relationship that then existed at the plant.At one such meeting Dery recalls Nelson stating thatthere were three employees working very diligently for theUnion. Dery does not recall whether this remark was askedby an employee in response to a question. Also, accordingto Dery, at the April 9 meeting Nelson explained thatRespondent provided its employees with very goodbenefits and that if there was a union the employees wouldnot receive all the benefits.2Additionally, Nelson stated,according to Dery, "something about the company wouldprobably go on strike or it would go on strike if the union[did]3get in," and added, "I don't want to move to NewYork. Do you?" 4Employee Patsy Fox, who quit her employment on April30, testified that at one meeting, perhaps the April 9meeting, Nelson advised the employees that they werereceiving good benefits and that if the Union came in theemployees would probably not, or may not, get these goodbenefits. Additionally, according to Fox, Nelson statedthat, "[T]here possibly could be a strike and something ofthat nature and it could wind up the shop could move toNew York," Nelson then emphasizing this statement,according to Fox, by "holler[ing] pretty loud" and stating,"I don't want to go to New York. Do you?" Further, Foxtestified that at one of the meetings Nelson said that heknew the identity of three people who were working veryhard for the Union.2 At this particular April 9 meeting, according to Dery, Mike Smith, thenpersonnel manager, distributed to each employee a paper entitled "Certifi-cation of Employee Benefits paid by Doughboy." One side of the paper, inthe form of a check stub, lists the various benefits and monetary amountsthereof paid in 1975. The other side contains a facsimile of a check payableto both the named employee "and family" made out in the amount of thetotal 1975 benefits.:* Certain errors in the transcript are hereby noted and corrected.Nelson testified that not only did he not conduct themeeting during which the certification of benefits wasdistributed, but, moreover, he did not even attend thatparticular meeting. Further, Nelson testified that he neverspecifically discussed the document, as this was distributedand discussed at a meeting conducted by Plant ManagerTom Braden. However, Nelson admits stating, pursuant toa question asked by an employee regarding improvedbenefits, that he was not at liberty to either increase ordecrease benefits and could not even talk about increasingbenefits. Nelson maintains that he further told theemployees that "If you do elect the Union, then everythingbecomes negotiable. However, I think I would fight prettyhard to keep from negotiating away any of the benefits thatyou have because I think they are all good benefits."Nelson then told the employees that an attempt by theUnion to take away benefits could possibly result in astrike because "You should keep all the benefits you have."At one meeting someone asked the question, "Gee,Dave, if you get a union, are you going to get fired?"Nelson replied that he hoped not, and added, "but if Idon't have a happy family out here, they might move me toNew York and I sure don't want to live in New York."5Tom Braden, plant manager, testified that he, notNelson, conducted the meeting during which the certifica-tion of benefits was distributed to each employee and thatNelson was not present. Braden further testified that at ameeting late in the campaign one employee asked Nelsonwhether he (Nelson) would be fired if the Union won theelection; Nelson said no, and made a statement whichimplied that should his boss ask him to move to New York,he wouldn't want to move.During the course of a group meeting held several daysprior to the election, Nelson recalls an employee asking,"Who supports this Union anyway?" Nelson replied thathe probably had a good idea of the names of some of thepeople, and that at least 30 percent of the employees musthave wanted an election, but that there would be nopreferential treatment for anyone who supports Respon-dent and no discriminatory treatment for anyone whosupports the Union. According to Braden, Nelson said hehad a pretty good idea of the identity of two or threeemployees who supported the Union, and certainly theUnion had to have the signatures of 30 percent of theemployees in order to have the election.Several weeks prior to the election Smith called Fox intohis office and asked her how the union meeting went,which had apparently been held the previous night. Foxreplied that Smith should ask someone who knows, andSmith stated, "It really doesn't matter because we have alist of everyone that was there." Smith had asked similarquestions to Fox, in passing, on other occasions, and on4 The statement regarding moving to New York was in reference to thefact that Respondent's parent company, named the Lomart Company,maintains a plant in New York which has the capability of producing theproducts manufactured at Respondent's Cucamonga plant. In addition,Nelson testified that the West Helena plant, and a plant apparentlybelonging to another subsidiary of the Lomart Company, located inMaquoketa, Iowa, could perform the said work.I This statement is not alleged as a violation of Sec. 8(a)(1) of the Act.382 DOUGHBOY RECREATIONAL, INC.that day, according to Fox, was also asking similarquestions of other employees.6Smith denies that he everasked Fox anything regarding the Union.Apparently sometime around the first part of March,Smith called employee James N. Clay into his office andasked Clay a series of questions; namely, why the Unionwas needed, who had complaints, and what Respondentwas doing wrong. Smith showed Clay a list of allRespondent's employees, named them individually, andasked whether each named employee attended the unionmeetings. Clay named about 18 or 20 employees whoattended the union meetings, including the names ofBarbara Dery and Patsy Fox. Smith, in a friendly manner,asked why these people felt they had grievances againstRespondent and why they felt union representation wasnecessary. Clay mentioned Cherrell Pierce, a leadlady, asone of the reasons for the employees' discontent and statedthat the complaints varied. Clay's impression was thatSmith wanted this information in order to discuss thematters with the named employees, rather than for thepurpose of retaliating against them for attending unionmeetings. Smith, who had then been personnel manager forRespondent for only about 30 days, testified that as a resultof the unrest which he believed had resulted in theorganizing campaign, he invited Clay into the office thefirst week of March to discuss the various complaints andproblems of employees with the intent of identifying andcorrecting the problems. Smith admits asking Clay toidentify the grievances or complaints of each employee, butdenies asking Clay who attended the union meetings.Smith testified that he had no similar conversations withother employees, and, as noted above, denies the conversa-tion with Fox.Around the end of March, Smith recalls attending asupervisors' meeting conducted by Nelson, who explained,using an NLRB publication as a guide, both Respondent'srights and employees' rights during the course of anorganizational campaign. Nelson explained what conductof Respondent was prohibited, said he would not tolerateany breach of the provisions of the NLRB rules, and thatRespondent's managers and supervisors were to followthem and not engage in prohibited conduct.According to Dery, on the day prior to the election,Braden, who had that day been discussing the Union withother employees, approached Dery and asked her why shefelt a union was needed. Apparently Vern Rueter, hersupervisor, was also present. Dery replied in a very directmanner that seniority and job security were of primaryimportance to her, and that her husband worked in a unionshop and she would not want her young sons to work in anonunion shop. She then asked Braden to clarify anapparent discrepancy explaining that Nelson had said atmost of the group meetings that if a union got in employeeswould not be required to join, while certain unnamedunion representatives had stated that union membershipwould be mandatory. Braden asked if Dery was willing totalk to someone about this and Dery replied affirmatively.F Smith and Fox were not friendly at the time, and considerableanimosity existed between the two apparently because of personal mattersunrelated to Respondent's operations.I Fox testified that during her employment with Respondent, but notShortly thereafter Dery was paged on the loudspeaker andwas told to come to Nelson's office. A call was placed byBraden to the Board's Regional Office, and, with Derylistening on an extension, Braden posed the question to aBoard agent, who replied that the matter of union securitywas a subject for negotiation should the Union win theelection. Thereupon, Dery asked either Nelson or Braden ifshe could go out into the plant and tell employee RosemaryRodriguez, and apparently other employees, about theconversation. She was given permission to do so. Thatnight Dery attended a union meeting.Braden denies that he initiated the above-related conver-sation with Dery by questioning Dery regarding the Union.Rather, he maintains that Dery asked for a clarification ofthe union-security matter, which prompted the ensuingphone conversation, after which Dery asked whether shecould go into the plant and tell the other employees aboutthe conversation. Rueter, who was present during theinitial conversation, corroborates Braden's testimony, andstates that he and Braden were touring the plant for work-related purposes when Dery approached them and posedthe question regarding union security. Rueter, who leftbefore the conversation concluded, had no further involve-ment in the matter.Dery testified that about 9 o'clock the next morning, theday of the election, Nelson passed Dery on the stairway asshe was going to the dining area, and stated, "And youdidn't even tell the people." Dery replied, "Dave, I did.That was my first question at the meeting last night." Laterthat afternoon Dery was called to be an observer for theUnion at the election. As she walked into the polling area,Nelson said, "That was a wasted telephone call." Derydidn't respond.Patsy Fox quit her employment on April 30, the day ofthe election, and phoned Nelson the following Monday toexplain that she would not be returning to work. She toldNelson that she could no longer take the abuse of herleadlady, Cherrell Pierce, and that Nelson should talk withemployees to discover the trouble or problems created byPierce, specifically suggesting that he talk with Dery andapparently also mentioning the names of several otheremployees. Nelson replied, according to Fox, that he didn'ttrust Dery because he had arranged a phone call for Dery'sbenefit and Dery didn't relate the answer to employees.Fox replied that Nelson was incorrect, and that Deryattended the union meeting the night before and did advisethose present of the information she had received duringthe phone conversation. Nelson then asked Fox if she hada union meeting at her house, to which question Foxreplied no; he asked whether Fox thought a union wasneeded and Fox said yes. Nelson said that he was sorry tolose Fox, that she was a good worker, but that he could notdischarge leadlady Pierce.?Nelson testified that he made no effort to discoverwhether Dery communicated the substance of the phoneconversation to the employees, and did not pass Dery onthe steps the next day or have a conversation with her untilduring the above-related phone conversation, she had been offered aleadlady job, apparently to remove her from Pierce's area. Fox refused toaccept the job, however.383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 2 p.m., when Nelson learned, a few minutes prior tothe election, that Dery was going to be the observer for theUnion. At that point, during the preelection conference,Nelson testified that he said to Dery, "Gosh, I guess wewasted a phone call."8Nelson testified that he did have aphone conversation with Fox on the Monday following theFriday election. Fox stated, according to Nelson, thatbecause of the Union losing the election she could nolonger work for the Company, and Nelson replied that thefact the Union lost the election did not mean she had toresign. Thereupon, Fox replied that she could not get alongwith the leadlady and Nelson then suggested that Foxcould be given ajob somewhere else in the plant. Fox againreplied no, stated that she could not work for theCompany, and proceeded to give Nelson the names ofvarious employees, including that of Dery, suggesting thathe talk with them about the difficulty of having to workunder the leadlady. Nelson replied that in this situation,involving personality conflicts, he didn't know whose wordto take, and that since he couldn't rely on anyone beingobjective, he just didn't want to get involved. Nelson deniesthat he mentioned the phone call incident involving Dery,and further testified that Fox stated, "I am sure MikeSmith has told you that I am having union meetings at myhouse, but I didn't." Nelson replied that Smith never toldhim that, and asked, "Do you really believe we need aunion?" Fox replied, "Yes, I do," and the conversationconcluded with Nelson stating that he was sorry that Foxwas quitting.On Monday, May 3, at a group meeting, Nelson advisedthe employees that, although they had rejected the Union,there were no winners or losers; that the vote was veryclose, thus indicating that Respondent was doing some-thing wrong; that he had been taught a lesson; and thatthere would be no preferential treatment for those who didnot support the Union, and no discrimination against thosewho were in favor of the Union. Nelson invited theemployees to express their views and suggest solutions tothe problems that existed at the plant.3. The discharge of Barbara DeryDery was first employed by Respondent in May 1974and worked in the production area assembling filter partsand performing some packing duties.9She was laid off inMay 1975 as a result of seasonal layoff, recalled to work inAugust 1975, and again laid off shortly thereafter. InSeptember 1975 Dery received a phone call from asecretary in the front office informing her that she wasagain being recalled and instructing her to report to thecustomer service department. Dery had not previouslysigned a bid sheet for a job in this department, and waslater told by Tom Braden, plant manager, that he had8 Braden also recalls Nelson making this remark.9 The record does not indicate where these particular packing duties wereperformed.'o Upon returning to work as an inspector Dery received a 10-cent-per-hour raise after 30 days, and an additional 30-cent-per-hour raise shortlythereafter.I For purposes of clarity, the larger area is hereinafter referred to as"packing," the remaining area as "quality control," and both areas,collectively, as packing/quality control.12 Respondent places crucial significance on its contention that qualityrecommended her for the position. John Gregg was Dery'ssupervisor for an unspecified time, and Gregg requiredeach employee to record, on a posted sheet of paper, thenumber of hours spent performing inspection work orcustomer service work during each day. Dery was classifiedas an inspector. She considered the customer service job tobe a promotion, stating that she received more payO° andthat the working conditions or the nature of the work wasmore to her liking.A fenced-off area of approximately 1,200 square feet islocated at one end of Respondent's facility. Approximately900 square feet of this fenced-off area is variously referredto as the customer service area, customer service depart-ment, and/or packing area. The remaining portion ofapproximately 300 square feet, located near the receivingdoor, is variously called the quality control department or,again, the customer service area or department, and/orsimply quality control.tI There is no posted sign identifyingthe two respective areas, and the only physical demarcationbetween the two areas is a row of storage racks, whichapparently does not extend the entire length or breadth ofthe fenced-in area, there being frequent movement ofemployees between the two areas.?2There are two classifications of employees, namely,inspectors and customer service attendants, whose dutiesare material to an understanding of the respective positionsof the parties. The inspectors, when they are inspecting,perform two primary functions (I) receiving inspection, theinspection of incoming supplies, parts, and materials foruse in the production process, and (2) line inspection,which work involves inspecting the various items producedor assembled on the subassembly filter lines, and alsoinspecting the final product, this inspection work beingcalled "main line" inspection. Main line inspection workconsists of visually inspecting the finished filters, whichhave been assembled from the various components,indicating that the filters have been inspected by stampingthem with an inspection stamp prior to their being sealed,recording the serial numbers on warranty cards, andapparently maintaining a list of these serial numbers forwarranty work purposes. Both subassembly line inspectionwork and main line inspection work consists of visualinspection, as noted, and is performed in the productionarea of the plant; the receiving inspection work apparentlyrequires the use of special tools and the reading ofblueprints, in order to ascertain whether the incomingsupplies and materials meet specifications.13Such work isperformed in the quality control area.In the packing area the primary work is that of fillingcustomers' orders by obtaining the ordered merchandisefrom the storage racks and packing the items in prepara-tion for shipment. It is also necessary for those employeeswho happen to be working in the packing area to comecontrol is a separate department. General Counsel maintains that qualitycontrol is not a separate department, but is merely a subdivision of thecustomer service department.13 The record does not indicate the extent to which incoming materialsmust be checked against the blueprints. Nor does the record show whorepairs returned or defective filters and parts or where, if at all, such work isperformed. However, it would appear that work necessitating the reading ofblueprints constitutes only a minimal portion of the work of customerservice attendants, and that most of this particular work is performed by aninspector, John Baca.384 DOUGHBOY RECREATIONAL, INC.around to the quality control side of the storage racks inorder to obtain certain parts, apparently for shipping, andto work in the quality control area where they receiveincoming returned merchandise, perform the necessarypaperwork, and move the merchandise into the packingarea, apparently returning it to the storage bins located onthe packing area side.14While employees who work in packing/quality controlare classified either as inspectors or customer serviceattendants these classifications appear to be no more thana very superficial description of the particular employee'swork, as the stated policy and practice has been to assigninspector and packing work on an indiscriminate basis toboth inspectors and customer service attendants. Dery'sunrebutted testimony in this respect is quite significant.Thus Dery testified that Rueter, supervisor over thepacking/quality control area, "wanted everyone back thereto do everything." Dery testified that she alternatedbetween working as a floor inspector and working in thepacking area, each job occupying 50 percent of her time,some entire days or even weeks being spent in performingone function or the other, and some days or, apparently,weeks being spent in alternating between the two. Whileher work as a floor inspector did not require the ability toread blueprints, she was at one time being taught to do soby her leadman, John Baca, also classified as an inspector,who spends most of his time inspecting incoming materials,such work apparently necessitating the reading of blue-prints and the use of precision tools.Respondent's manufacturing operations are somewhatseasonal due to the nature of the product. About April orMay of each year Respondent ceases its "main line"operation, involving the assembly of the final filterproduct, but apparently continues, throughout the year, itspaint line and subassembly manufacturing operations,'5inaddition to its shipping, receiving, and related operations.The 1976 seasonal layoffs occurred on May 28.16Nelson testified that on May 13 he told the employeesthat he was sorry to have to inform them of a generallayoff, that he didn't know exactly which departmentswould be affected but everyone should consider that it wasgoing to affect every department; that bid sheets weregoing to be posted and everyone, including "temporary"employees, should sign the bid sheets if they wereinterested in working during the layoff. As a result, bidsheets were posted in the following categories: customerservice attendant, production spray painter-plater, stripperroom attendant, and stockroom attendant. Braden corro-borates Nelson's testimony, adding that Nelson stated thateveryone including temporary and probationary employeesshould sign the bid sheets.'714 There is no record evidence that any inspection functions areperformed in the packing area, or that employees working in the packingarea have occasion to utilize blueprints or precision tools in their work.Rather, it appears that all such work of this nature is performed in thequality control area. However, there is a paucity of record evidence in thisregard.15 The record does not provide details of the nature of productionoperations remaining subsequent to the seasonal layoff.is The parties stipulated that Respondent's need to lay off a large groupof employees in late May was caused by legitimate business reasons;Dery's testimony is quite different. She maintains that ameeting was held during the week of the layoff, on May 25or 26, that Nelson explained there would be a big layoffwhich would affect only employees in those departmentsthat were or would be posted, and that he was sorry to haveto advise the employees of the layoff. Nelson, according toDery, went on to say that if an employee received twochecks at the time of the layoff, one check apparentlyincluding accrued vacation pay, the employee was therebylaid off.On May 25 the following was posted:MEMORANDUMMay 25, 1976TO: All Plant EmployeesFROM: Tom BradenSUBJECT: Production LayoffI regret to inform you that there will be a layoff at theend of the work shift Friday, May 28, 1976. Thefollowing areas will be affected:All filter production areasWelding shopThe personnel affected in the above areas who areeligible to bid to be transferred to other areas accordingto the provisions of the Employee Handbook, (SectionV, B, 1, c) should indicate their preference on theattached sheet prior to the close of the work shiftThursday, May 27, 1976.I wish to take this opportunity to thank all of you foryour support during this very difficult year. The thingswe have learned will do much to insure our success nextseason.The "attached sheet," to which the above memorandumrefers, was posted adjacent to the memorandum, and statesas follows: 18The following areas are open to bid by eligibleemployees who are affected by the layoff. Thosewishing to be considered, please indicate by signingbelow.Below the above-quoted language appear columns entitled"paint line," "shipping department," and "receiving de-partment." Many employees, all of whom were thenworking in either the filter production areas or in thewelding shop 19 signed the bid sheet for jobs in the postedclassifications.20namely, the seasonal nature of Respondent's production business "and notby anti-union or any other improper reasons."1r Apparently, prior to May 28, Respondent employed both temporaryand probationary employees.'8 General Counsel's brief is incorrect in stating that this particular bidsheet was posted on May 13.19 With the exception of employee Jim Clay who was a forklift driver inshipping.20 1 find that the bid sheet was posted as a result of the March 25 meetingby Nelson and that Nelson said nothing regarding a potential layoff in any(Continued)385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRueter, supervisor over packing/quality control, main-tains that around mid-May Braden informed him of thegeneral layoff. Upon being told by Braden that main lineproduction was going to shut down, Rueter testified that heimmediately reached the conclusion that he would have tosimultaneously lay off one inspector, because of thediminution in the work to be inspected. Rueter maintainsthat he did not consult with anyone in arriving at theimmediate conclusion that Dery would be laid off, as theonly other inspector, Baca, was a leadman, and had higherqualifications and more seniority than Dery. Thereupon,Rueter testified that he notified the personnel departmentthat Dery would be laid off, and instructed personnel toprepare the necessary paperwork.Emerson, a probationary employee who was hired onApril 13 to work in production and who thereafter,pursuant to bidding for the posted customer serviceattendant job, was awarded the job, became classified as acustomer service attendant on May 17, less than 2 weeksprior to Dery's discharge. Torres, according to Dery'suncontradicted testimony, "liked doing nothing but pack-ing and he swore he would never go out on the floor andinspect. That was just his way. .... He had an inspectorstamp. So he was qualified to inspect, too, but there was noway he would ...just in customer service he would doinspecting back there."21 Herrin also had an inspector'sstamp, and performed, as did Dery, both inspection andpacking work on an alternating basis.22Emerson, prior toMay 28, was learning how to pack and performed mostlypacking work, but also performed some inspection work;and Rueter testified that after Dery's discharge Emersonperformed floor inspection work.Rueter's testimony regarding the nature of the workperformed by those employees classified as inspectors andthose employees classified as customer service attendants ishighly illuminating:Q. (By the General Counsel) Do you recall ifemployees in the customer service department haveinspection stamps?A. No, not all of them.Q. Some of them do?A. Some of them do, yes.Q. That's customer service and not quality control?A. Well, that's right. It's customer service.Q. Does that mean that customer service atten-dants do some inspection?A. That's correct.Q. As of May 28, in that area and before, did theinspectors do packing?A. Yes.Q. Did the customer service attendants do pack-ing?departments other than the posted departments, namely, "all filterproduction areas" and "welding shop." I further find that the bid sheetsposted on or about May 13 were posted, and removed, prior to theannouncement of the layoff.21 Dery is apparently referring to Torres' performing receiving inspectionwork in the quality control area, the entire packing/quality control areaoften being called customer service.22 The record does not indicate the percentage of time Herrin spentperforming each function.23 The record does not show the nature of the duties of public relationsmanager.A. Yes.Q. Isn't it true that the inspectors and customerservice attendants at that time were pretty much thesame as far as what they did?A. Well, yes and no. Some of them did pretty muchthe same and some of them didn't.* **Q. (By General Counsel) Do you recall the term"visual inspector"?A. Yes, sir.Q. Did you have employees working for you thatwere visual inspectors?A. Yes.Q. As of.. .May 28, 1976 who were your visualinspectors?A. Barbara Dery.Q. You had no other visual inspectors other thanBarbara Dery as of May 28, 1976?A. Well, not in the classification. I had other peopledoing visual inspection work. [Emphasis supplied.]Q. Who were they?A. Mike Herrin would be one and Torres couldhave been one.Q. But Herrin was one?A. Yes. Emerson could have been one.Q. Was Mike Herrin an inspector or a customerservice attendant?A. Customer service.Q. But he did inspecting?A. Yes.As previously noted, the parties disagree on whetherthere is a department called quality control and a separatedepartment called customer service, as Respondent main-tains, or whether quality control is merely a subdivision ofthe customer service department, as General Counselmaintains. The testimony of Rueter is again very illuminat-ing on this point. Thus, Rueter testified that since the dateof his being hired until a "few months" prior to the hearingherein he was "customer service and Public RelationsManager." His duties were changed 3 or 4 months prior tothe hearing to his current position of "quality controlmanager, customer relations manager, and sole coordina-tor for the paint operation ...." Thus, it seems clear thatalthough Rueter supervised quality control he did so ascustomer service supervisor and, perhaps, public relationsmanager 23and not as quality control manager, thus furtherindicating that, at least until well beyond the date of Dery'sdischarge, quality control was a subdivision of customerservice rather than a separate department.2424 Dery consistently testified throughout the hearing that quality controlwas a part of customer service. However, at one point during the cross-examination of Dery, the following colloquy occurred:Q. (By Respondent's counsel) My question is: Isn't it true that thejob classification inspector is part of the quality control department?A. (By Dery) That's part of the quality control department, yes.Q. Isn't it true that the job classification inspector-that jobclassification is not part of the customer service department? The386 DOUGHBOY RECREATIONAL, INC.On the day of the layoff Dery worked as main lineinspector until about 2:30 p.m., at which time main lineproduction ceased and 13 of the 23 production employeeswere laid off. Thereupon, Baca instructed Dery to work theremainder of the day in customer service. Baca, afterreceiving a phone call, assembled the employees inpacking/quality control; namely Emerson, Herrin, Torres,and Dery. Baca said "I am going to lose some of mypeople. That's Barbara [Dery], Mike [Herrin] ...andTerry Huggans."25Baca further stated, "Please don't sayanything when you go out ...I was told not to tell youpeople ...[but] ... I am telling you." Thereupon Deryleft, receiving two paychecks, but not including hervacation pay which she received at a considerably laterdate.The parties stipulated that there was no necessity toreduce the number of customer service attendants as aresult of the general production layoff. Thus, Herrin wasnot laid off as a result of the general layoff, but rather thelayoff was utilized as a vehicle for dismissing Herrinbecause of his alleged inability to perform certain work,and Respondent's desire to upgrade the caliber of employ-ees.26Respondent, allegedly, about 2 weeks prior to theMay 28 layoff, had hired a new employee, J. Stevenson, tothe classification of customer service attendant, andStevenson began working in this position on June 1, thefirst workday following the layoff.It is admitted that Dery was a competent employee, andRespondent does not maintain that her layoff wasoccasioned by lack of qualifications, as was Herrin's layoff.While the bid sheet posted on May 13 for the job ofcustomer service attendant contains the requirement "mustbe able to read blueprints," and while Dery had not yetbeen trained to read blueprints, it is clear that this inabilitywould not have precluded Dery from obtaining thecustomer service attendant job, had she bid on it.27 Thiswas clearly brought out in General Counsel's cross-exami-nation of Rueter, as follows:Q. (By General Counsel) What was the reason youdid not select Barbara Dery for the customer serviceattendant job rather than Jan Emerson?A. She didn't bid on it.Q. Was there another reason?A. No. Couldn't have been any.Further, when Braden was asked why Emerson, aprobationary employee, was retained while Dery was laidoff, he referred to a particular section of the employeehandbook, which states: "The right to hire, assign work,classification is not part of customer service?A. Right.While Respondent's counsel places crucial significance on this testimony,and characterizes it as a critical admission, I find that, at least during theperiod of Dery's employment, there was no separate quality controldepartment but rather quality control was a subdivision of the customerservice department. Dery readily admits a distinction between qualitycontrol work and customer service work, detailed above, and the record isclear that she performed both jobs on an equal basis. While her response tothe above question appears to indirectly admit that quality control is aseparate and distinct department. it is apparent that Dery was merelyattempting to reiterate that quality control work and customer service workinvolve different duties. Dery credibly testified that she considered the joblay off, demote, transfer, discharge for cause, and maintaindiscipline, is the sole responsibility of the Companyprovided that employees shall not be discriminatedagainst." Thus, Braden did not maintain that Dery lackedthe qualifications for the job.The employees' handbook contains the following rele-vant provisions:Regulations Pertaining to the Right to Bid.A new employee on probation is not eligible to applyfor a new position due to the lack of seniority.$* *TRAININGA. Objective1. It is the desire of the Company to upgrade andpromote employees whenever possible and in situationswhere the Company is satisfied that the employees havethe basic qualifications, background, experience, andmotivation, the Company will commence to trainemployees who are not 100 percent qualified to performthe job for which they will be trained.B. Criteria1. In the selection of those employees for training,the following factors will be analyzed and consideredbut not necessarily in the order listed below:a. Mechanical aptitude for the job to be performedafter training. The factor is determined withrecognized aptitude tests.b. Past experience and/or formalized vocationaltraining.c. Success on present job or previous jobs within theCompany.d. Motivation or general attitude on present job. It isthe desire of the Company to train employeeswho are genuinely interested in the job for whichthey are being trained.e. Desire of the employee to pursue a certain line ofjob progression within the Company. Obviously,it would be undesirable to train an employee tobe a machine operator if he has expressed interestin being a welder. Normally, an employee will dohis best work on a job he enjoys performing.f. Seniority with the plant.of inspector to be part of customer service, and the record evidence supportsthis fact, which I find.25 Huggans' status is not clear in the record. Although he was classifiedas a production assembler, he had been working in packing/quality controlon a regular basis for several weeks. As he had been laid off earlier in theday on May 28, he was not present during Baca's meeting with theremaining employees.26 The record does not show when the decision was made to dismiss orlay off Herrin.27 Dery testified that she did not bid on the job because she was alreadyworking in customer service, performing that particular work. Her testimonyin this regard is as follows: "Well, I had senionty in that department alreadyand I was working in that department. So it didn't make any sense for me tosign a bid sheet for that department."387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDery, having more seniority than any employee affectedby the May 28 general layoff, was sent a recall letter onAugust 27 offering her the position of general assembler inthe production department, and requesting that she reportfor work on September 1. Dery replied by letter of August31, stating that she could not accept the job, as "[I ]t wouldbe a much lower level job than that of Inspector and wouldbe inferior to my qualifications." Dery further stated that,"[I ]f you have an opening in Customer Service, then I willaccept a position." Respondent replied by letter datedSeptember 1, stating, inter alia, that only production jobswere then available and that should Dery return to workand should an opening arise in the customer service areafor which she is qualified, she would be accorded normalbidding rights; further, Dery's original reporting time wasextended to September 7. Dery did not reply to this letter,nor did she report to work. Respondent also, at a later date,recalled employee Rosemary Rodriguez, an apparentlyknown union adherent and the daughter-in-law of anofficial of the Union, who had been laid off sometime afterDery.D. Analysis and Conclusions1. The 8(a)(1) violationsI do not find that Respondent threatened employees at agroup meeting with loss of benefits and closure of theCucamonga plant if the Union were to win the election, asalleged in the amended complaint. General Counsel'sevidence falls far short of the necessary preponderance ofevidence necessary to support this particular allegation.The testimony of both Dery and Fox is quite imprecise onthis point, being couched in language which at its faceindicates only a clouded, somewhat inconsistent, recollec-tion of Nelson's remarks to the assembled employees.Indeed, there is considerable evidence that Nelson did notconduct, or even attend, the group meeting during whichhe is alleged to have made the unlawful remarks. More-over, under the circumstances, the possible loss of unspeci-fied benefits, and the possibility of a strike perhapsnecessitating the work to be performed elsewhere, which,according to the employees' testimony, is essentially thesubstance of what Nelson said, appears to be within thebounds of permissible expressions of opinion regarding thepossible consequences of unionization. See F. Strauss &Son, Inc., 200 NLRB 812, 818 (1972); Chicopee Manufactur-ing Corporation, 107 NLRB 106 (1953); Bilton Insulation,Inc., 129 NLRB 1296, 1297 (1961), enfd. 297 F.2d 141(C.A. 4, 1961). Cf. Russell Stover Candies, Inc., 221 NLRB441, 442-443 (1975); Components, Inc., 197 NLRB 163(1972).I find that the incidents involving Smith's interrogationof employees Clay and Fox occurred as credibly testified toby the said employees, and I do not credit Smith's denial ofhis conversation with Fox, or Smith's denial that heinterrogated Clay regarding the identity of employees whoattended union meetings. Likewise, I credit Dery's accountof the conversation initiated by Braden, who, I find,approached Dery and unlawfully inquired why she felt aunion was needed. Regardless of the casual or friendlynature of the conversation between Smith and Clay whichoccurred early in March, no justification exists for Smith'sconduct in systematically querying Clay, in the confines ofSmith's office, regarding the union activity of eachemployee. Such conduct is violative of Section 8(a)(1) ofthe Act even though Clay may not have actually feltcoerced thereby. Heckethorn Manufacturing Co., 208NLRB 302, 304 (1974); Components, Inc., supra at 169;Quality Transport Inc., 211 NLRB 198, 204 (1974), enfd.511 F.2d 1190 (C.A. 5, 1975).Likewise, Smith's later interrogation of Fox, again inSmith's office, cannot be considered an isolated orinnocuous occurrence. Fox's reluctance to directly answerSmith's query, thus prompting Smith to exclaim that heranswer didn't matter because Respondent possessed a listof every employee who attended the meeting, establishesthe coercive, rather than merely casual, nature of theconversation. I thus find that the interrogation of Fox bySmith is also violative of Section 8(a)(1) of the Act. Cf.Pepsi-Cola Bottling Co. of Los Angeles, 211 NLRB 870,871-872 (1974).It is quite clear that Respondent also unlawfully createdthe impression of engaging in surveillance of employees'union activity, proof of such allegation being establishedby Smith's aforementioned statement to Fox that he had alist of employees who attended the union meeting. Coca-Cola Bottling Company of Blytheville, 210 NLRB 706, 710(1974); Reichhold Chemicals, Inc., 187 NLRB 989, 990(1971). Under these circumstances, it is apparent thatNelson's remarks at a group meeting that he knew theidentity of three employees who were working verydiligently for the Union, and Nelson's remarks to Dery ontwo separate occasions, both occurring on April 30,regarding his belief that Dery did not report the phoneconversation to other employees, likewise created theimpression of continuing surveillance of employees' unionactivity. Cf. Cook United, Inc., d/b/a Cook's Discount Store,208 NLRB 134 (1974); La-Z-Boy South, Inc., 212 NLRB295 (1974).Even though Fox had quit the employment of Respon-dent, the record establishes a continuing nexus betweenFox and Respondent's employees, as a result of Fox'sinvolvement in the then recent union organizationalactivity, her expressed interest in the problems of Respon-dent's employees vis-a-vis Leadlady Pierce, and her appar-ent friendly and continuing relationship with employeeDery. Under the circumstances, I find that Nelson'sinterrogation of Fox, whom I credit, regarding whether aunion meeting had been held at her home, and Nelson'sstatement to Fox that he mistrusted Dery because she didnot report the substance of the phone conversation toemployees, are part of a pattern of interference withemployees' organizational rights, and therefore constitutefurther violations of Section 8(a)(l) of the Act, similar tothose found above. Chesterfield Chrome Co., 203 NLRB 36(1973).2. The 8(a)(3) violationIn mid-May Rueter was made aware of the impendinggeneral production layoff. Rueter claims that he immedi-ately knew that Dery, an inspector, would be affected as aresult of the decline in floor inspection work, and388 DOUGHBOY RECREATIONAL, INC.instructed personnel to prepare the necessary paperwork toeffectuate her layoff. At this very time there was posted abid sheet for the position of customer service attendant, thework being identical, except for work requiring blueprintreading, to that which Dery had been performing, underthe same supervisor (Rueter), in the same area of the plant(packing/quality control), and with the same employees,who likewise performed inspection work. There is no doubtthat Dery, a senior nonprobationary employee with 2years' experience, was qualified to perform this work andthat her lack of ability to read blueprints did not precludeher from receiving the position. Even if Dery would haverequired training to read the necessary blueprints, it wasRespondent's written policy and "desire" to provide thatvery training under the extensive training provisions of theemployee handbook set forth above, which need not bereiterated here. Yet, despite the fact that Rueter supervisedonly five employees, including Dery, and was veryfavorably impressed with Dery's work performance, anddespite the fact that he not only harbored no animositytoward Dery but was on amicable terms with her, Rueterdid not suggest that she bid on the posted customer serviceattendant job in order to preclude her layoff, or even adviseher of the impending layoff. Indeed, all other employeeswho were affected by the general layoff were given priornotification that their department would be affected by thelayoff.28Rather than advising Dery of her alleged impendinglayoff in order that she could bid on the customer servicejob, Respondent awarded the job to Emerson, a probation-ary employee with no prior experience in inspection orcustomer service work, contrary to the above-specifiedemployee handbook proscription that probationary em-ployees may not bid on a new position. Moreover, a newemployee, Stevenson, was hired for the position ofcustomer service attendant, and Stevenson began work thefirst workday following Dery's layoff. There being not onebut two customer service attendant positions open, thepositions being filled by a probationary employee, contraryto Respondent's written policy, and by a new hire, andfurther, there being no reasonable basis for failing to allowDery to continue to perform substantially the same workshe had been performing, necessitating only, perhaps, aperfunctory change in job classification, it is apparent that28 As found above, the announced layoff was only to affect the filterproduction and welding departments, and not the customer servicedepartment. The employee handbook states that a "senionty employee"who is laid off may elect to accept a transfer to a job held by the least senioremployee in a classification that (she) is qualified to perform. Despite thesomewhat ambiguous language, the record clearly shows that this procedureis initiated by Respondent pursuant to bid sheets being posted, and hasnever been invoked by an employee, in the exercise of bidding or bumpingrights, absent a bid sheet being posted. There being no bid sheets posted atthe time fo Dery's layoff, it is clear that she was given no opportunity to bidinto anotherjob upon being informed of her layoff.29 Dery was the only nonproduction employee laid off on May 28,allegedly as a result of the general production layoff, one paint departmentemployee and one customer service attendant having been laid off forreasons other than lack of work. I find it highly unlikely, under thecircumstances, Rueter alone made the decision to effectuate Dery's layoffwithout consultation with higher management officials. Indeed the recordshows that Rueter had no such autonomy with regard to the hiring orplacement of employees. Emerson having been awarded the position ofDery's layoff was motivated by considerations other thansimply a reduction in force, as argued by Respondent.29In the circumstances of this case, the motive advanced byRespondent being untenable, it is appropriate to apply therationale of the court in Shattuck Denn Mining Corporationv. N.LR.B.:30Nor is the trier of fact ... required to be any more naifthan is a judge. If he finds the stated motive for adischarge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where ...the surroundingfacts tend to reinforce that inference ....Prior to the election herein, Respondent unlawfullyattempted to ascertain the identity of those employeesactive on the Union's behalf, and engaged in an extensivepreelection campaign. Not only did Dery's union activityconsist of attending each of the union meetings, but shevery candidly emphasized her favorable feelings toward theUnion, when, upon being unlawfully interrogated byBraden, she stated the reasons why she believed a unionwas needed and further said that her husband worked in aunion shop and she also wanted her young sons to work ina union shop. During the representation election on April30, Dery acted as the only union observer, and even afterthe Union lost the election Nelson continued to inquirewhether an employee, Fox, had a union meeting at herhome, and stated to Fox that he did not trust Dery becausehe believed that she did not relay particular information tothe employees concerning union matters.31 Further, itappears that Nelson felt he would be held personallyaccountable by Respondent's parent corporation for failingto maintain a "happy family," believing that he might betransferred to New York and, at one point, "holler[ing]pretty loud" that he didn't want to go to New York.32Given the unpersuasive reason for Dery's layoff ordischarge advanced by Respondent, when juxtaposed withthe nature and extent of Dery's union activity, andRespondent's mistrust of Dery as a result thereof, relatedabove, I find that Dery's layoff was motivated by her unionactivities and sympathies and therefore is violative ofSection 8(a)3) and (1) of the Act.33Cantor Bros., Inc., 209NLRB 433 (1974); Armcor Industries, Inc., 217 NLRB 358customer service attendant pursuant to Smith's recommendation ordirection.30 362 F.2d 466, 470 (C.A. 9, 1966).31 Apparently Nelson was preoccupied and annoyed by Dery's involve-ment in the phone incident, as evidenced by Nelson's various remarks in thisregard to both Dery and Fox.32 Nelson's conduct does not appear to be consistent with his contentionthat he made the remark casually or merely in jest.33 The fact that an employer does not lay off all union adherents or thatan employer may even recall a number of union adherents, does notpreclude a finding of discrimination against some union adherents. Shedd-Brown Mfg. Co., 102 NLRB 742, 764 (1953); 103 NLRB 905 (1953): SantaFe Drilling Cornpany, 171 NLRB 161, 188. fn. 56 (1968), and cases citedtherein; Luhr Jensen & Sons, Inc., 177 NLRB 475, fn. 17 (1967); BroyhillCompany, 210 NLRB 288, 296 (1974); Franklin Homes, Inc., 187 NLRB 389.394 fn. 9 (1970), enfd. 461 F.2d 847 (C.A. 5, 1972). Further, the fact thatDery was recalled by Respondent after the filing of a charge by Dery andthe issuance of complaint, is not compelling proof of lack of discriminatory(Continued)389 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1975); Pacific Southwest Airlines, 201 NLRB 647, 655(1973).Having discriminatorily laid off or discharged Dery,Respondent is under an obligation to offer her reinstate-ment to her former job as inspector, or, if such job nolonger exists, to a substantially equivalent job, namely, thejob of customer service attendant, which I have found to besubstantially similar to the job of inspector. Respondent,by its recall letters to Dery, dated August 27 andSeptember 1, did not offer Dery the position of eitherinspector or customer service attendant, but rather offeredher the job of general assembler, which job Dery refusedbecause of its less desirable nature and somewhat lowerpay scale. I therefore find that Respondent's offer waslegally insufficient and did not constitute a valid offer ofreinstatement. Virginia Stage Lines, Inc., 182 NLRB 717(1970); Armcor Industries, Inc., supra; Kut-Kwick Corpora-tion, 176 NLRB 635, 651 (1969) and cases cited therein atfn. 61; Information Control Corporation, 196 NLRB 504,508-509 (1972).CONCLUSIONS OF LAWI. Doughboy Recreational, Inc., is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. Southern California District Council of Laborers andits affiliated Hod Carriers and Building Laborers, LocalUnion No. 783, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By interrogating employees concerning their unionactivities and sympathies and the union activities andsympathies of other employees, and by creating theimpression of engaging in surveillance of employees' unionactivities, I find that Respondent has violated Section8(a)(l) of the Act.4. By laying off or discharging employee Barbara J.Dery on May 28, 1976, 1 find that Respondent hasdiscriminated in regard to hire or tenure of employment orany term or condition of employment to discouragemembership in a labor organization in violation of Section8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certainaffirmative action to effectuate the policies of the Act.Respondent will be required to offer Barbara J. Deryreinstatement to her former position or, if that position nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,dismissing, if necessary, anyone who may have been hiredto perform the work which she had been performing.Additionally, Respondent will be ordered to make Barbaramotive given the circumstances surrounding Dery's discharge in the firstinstance.34 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.J. Dery whole for any loss of earnings she may havesuffered by reason of her unlawful layoff or discharge, withbackpay to be computed on a quarterly basis, makingdeduction for interim earnings, and with interest to be paidat the rate of 6 percent per annum. F. W. WoolworthCompany, 90 NLRB 289 (1950); Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), enforcement denied ondifferent grounds 322 F.2d 913 (C.A. 9, 1963).Upon the foregoing findings of fact, and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER34The Respondent, Doughboy Recreational, Inc., Cuca-monga, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their unionactivities and sympathies, and the union membership andsympathies of other employees.(b) Creating the impression of engaging in surveillance ofemployees' union activities.(c) Laying off, discharging, or otherwise discriminatingagainst employees with regard to hire or tenure ofemployment or any term or condition of employment forengaging in activities on behalf of a labor organization orfor otherwise engaging in activity protected by Section 7 ofthe Act.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Barbara J. Dery immediate and full reinstate-ment to her former or substantially equivalent position ofemployment, dismissing, if necessary, anyone who mayhave been hired or retained to perform the work that shehad been performing, without prejudice to her seniority orother rights and privileges, and make her whole for any lossof pay she may have suffered as a result of the discrimina-tion against her in the manner set forth above in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records necessaryto determine the backpay entitlements and reinstatementrights set forth in the section of this Decision entitled "TheRemedy."(c) Post at its Cucamonga, California, facility copies ofthe attached notice marked "Appendix."35 Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous35 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."390 DOUGHBOY RECREATIONAL, INC.places, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violated theNational Labor Relations Act and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through representa-tives of their own choosingTo engage in activities together for purposes ofcollective bargaining or other mutual aid orprotectionTo refrain from any or all such activities,except to the extent that the employees' bargain-ing representative and an employer have acollective-bargaining agreement which imposes alawful requirement that employees become unionmembers.WE WILL NOT interrogate employees concerning theirown activities on behalf of, or sympathy toward, anylabor organization, or concerning the union activities orsympathies of other employees.WE WILL NOT create among our employees theimpression that we are engaging in surveillance of theirunion activities.WE WILL NOT lay off, discharge, or otherwisediscriminate against employees for engaging in activi-ties on behalf of Southern California District Councilof Laborers and its affiliated Hod Carriers andBuilding Laborers, Local Union No. 783, AFL-CIO, orany other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed by Section 7 of the National LaborRelations Act.WE WILL offer Barbara J. Dery immediate and fullreinstatement to her former or substantially equivalentposition, dismissing, if necessary, anyone who mayhave been hired or retained to perform the work whichshe had been performing, without prejudice to herseniority or other rights and privileges, and we willmake her whole for any loss of pay she may havesuffered as a result of the unlawful discriminationagainst her.DOUGHBOY RECREATIONAL,INC.391